Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
In regard to independent claims 1, 8 and 15 the applicant asserts that Kar in view of Bross fails to disclose deriving symmetric motion vector difference reference indices based on the determination that a reference picture is a short term reference picture. The examiner disagrees. As noted in the updated rejection below Bross discloses that symmetric motion vector difference reference indices are determined based on a POC difference (Bross section 8.3.5), and further indicates that the method by which the POC is determined differs based on whether the reference is short term or long term (Bross section 8.3.2). Therefore the determination of symmetric motion vector difference reference indices meets the broad limitation of being ‘based on’ the determined short term reference type. 
 	The applicant asserts that Bross discloses no constraint of reference pictures to derive the symmetric motion vector difference reference indices. However the examiner notes that the claims do not describe any such constraints, but only require that the indices are derived ‘based on’ the reference type. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, even assuming such constraints were explicitly claimed the examiner has provided the alternative rejection under Lim, which suggests constraining symmetric motion vector difference operations to not be performed only with long term reference picture types.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al (201/0278949 hereafter Kar for brevity) in view of “Versatile Video Coding Draft 5” (hereafter Bross, provided by applicant) and alternatively in view of Lim et al (2014/0037011).
In regard to claim 1 Kar discloses an image decoding method performed by a decoding apparatus, the method comprising:
obtaining image information including prediction related information from a bitstream (Kar Fig. 3 and par 95 note receiving encoded video data from video data memory 68, also note par. 93 motion vector based inter coding and intra coding information);
deriving an inter prediction mode based on the prediction related information (Kar Fig. 3 and par. 96 note producing prediction blocks according to inter prediction modes);
constructing motion vector predictor candidate lists for a current block based on the inter prediction mode (Kar pars 104-105 not constructing candidate lists for merge and AMVP inter prediction modes);
deriving motion vectors for the current block based on the motion vector predictor candidate lists (Kar par. 105 note deriving motion vectors using selected candidates from the candidate list);
deriving reference picture lists for the current block wherein the reference picture lists include an L0 reference picture list and an L1 reference picture list (Kar par. 83 note reference picture lists L0 and L1, also note par. 105 note using reference pictures of the selected merge candidates, or the L0 and L1 reference pictures at the explicitly signaled reference indices under AMVP mode);
deriving a first picture order count (POC) difference between the L0 reference picture in the L0 reference picture list and a current picture and deriving a second POC difference between the L1 reference picture in the L1 reference picture list and the current picture (Kar. pars 112-113 note determining POC differences between current and reference pictures, also note Fig. 10 illustrating POC differences for L0 and L1 references);
generating predicted samples based on the motion vectors, the symmetric motion vector difference references (Kar. pars 91-92 and 168-178 note enforcing symmetric motion vector differences also note par. 106 determining references and par. 123 note generating samples using symmetric motion vectors generated based on the POC to the selected references),
wherein the motion vectors are derived based on motion vector predictors derived based on the motion vector predictor candidate lists and motion vector difference (Kar. pars 121-123 note initial motion vectors are selected from candidate lists),
wherein bi-prediction is applied to the current block (Kar par 123 note bi-lateral matching applied to bi-predicted blocks),
wherein the motion vector differences include an L0 motion vector difference for an L0 prediction and an L1 motion vector difference for an L1 prediction (Kar. pars 168-178 note L0 and L1 motion vector differences),
wherein the L1 motion vector difference is derived based on the L0 motion vector difference (Kar pars 168-178 note L1 motion vector difference must be equal to the scaled L0 motion vector difference for symmetric motion vector difference constraint).
Kar discloses determining reference pictures for L0 and L1 prediction of symmetric motion vector differences (Kar pars 168-178 note references at L1 POC and L0 POC). It is noted that Kar does not explicitly disclose deriving symmetric motion vector difference reference indices based on the POC. However, Bross discloses: 
determining whether an L0 reference picture in the list is a short-term reference picture (Bross section 8.3.2-8.3.3 note reference picture lists RefPicList[0] includes reference pictures marked to identify them as short term reference pictures (STRP));
determining whether an L1 reference picture in the L1 reference picture list is a short term reference picture determining whether an L0 reference picture in the list is a short-term reference picture (Bross section 8.3.2-8.3.3 note reference picture lists RefPicList[0] includes reference pictures marked to identify them as short term reference pictures (STRP));
deriving an L0 symmetric motion vector difference reference index (Bross section 8.3.5 note selecting L0 references with the smallest POC differences to obtain a reference index);
deriving an L1 symmetric motion vector difference reference index (Bross section 8.3.5 note selecting L0 references with the smallest POC differences to obtain a reference index);
wherein the L0 symmetric motion vector difference reference index is derived based on the first POC difference and a determination that the L0 reference picture in the L0 reference picture list is the short-term reference picture (Bross section 8.3.2-8.3.5 note section 8.3.5 L0 symmetric motion vector difference reference indices are selected based on DiffPicOrderCnt which is a POC difference, also note section 8.3.3 derivation of the POC differs for STRP and long term reference pictures (LTRP), hence the POC difference and the symmetric motion vector difference reference index are derived ‘based’ on the determination that the reference is an STRP), and
wherein the L1 symmetric motion vector difference reference index is derived based on the second POC difference and a determination that the L1 reference picture in the L1 reference picture list is the short-term reference picture (Bross section 8.3.2-8.3.5 note section 8.3.5 L0 symmetric motion vector difference reference indices are selected based on DiffPicOrderCnt which is a POC difference, also note section 8.3.3 derivation of the POC differs for STRP and long term reference pictures (LTRP), hence the POC difference and the symmetric motion vector difference reference index are derived ‘based’ on the determination that the reference is an STRP). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of deriving symmetric motion vector difference reference indices as taught by Bross in the invention of Kar in order to gain the advantage of determining reference pictures for symmetric motion vector difference constraints without signaling a reference picture index as suggested by Bross (Bross 8.3.5 note L0 and L1 reference pictures determined without signaling  reference picture index information).
As noted above Kar in view of Bross discloses deriving symmetric motion vector difference reference indices “based on” determining that the reference picture is a short term reference type. However, even assuming, arguendo, that Kar in view of Bross failed to disclose this limitation, the claim limitation would still be obvious in further view of Lim. The symmetric motion vector difference operation of Kar and Bross predicts one of the L0 or L1 motion vector by scaling the other of the L0 or L1 motion vector based on POC differences and prediction directions (Kar pars 168-178 note pars 169-170, and 172-177).  Lim teaches that motion vectors referring to long term reference pictures should be excluded from motion vector scaling operations (Lim Fig. 9 and pars. 197-202 note steps S914-918 and pars 199-200 POC based scaling operations are not performed for motion vectors with certain reference picture types such as long term reference picture types as noted in par. 202). 
It is therefore, further considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of excluding reference pictures determined to be long term reference pictures the from symmetric motion vector difference processing of Kar and using only short term reference pictures, in order to prevent the use of inaccurate motion vectors resulting from scaling with large POC differences as suggested by Lim (Lim par. 183).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above.  Bross further discloses that the image information includes a symmetric motion vector difference flag, and the L0 symmetric motion vector difference reference index and the L1 symmetric motion vector difference reference index are derived based on a value of the symmetric motion vector difference flag being 1 (Bross section 8.3.5 note determining L0 and L1 reference indices for symmetric motion vector difference constraints, also note reference indices are determined when a symmetric motion vector difference flag is 1).

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Bross further discloses that the L0 symmetric motion vector difference reference index indicates the L0 short-term reference picture, and the L1 symmetric motion vector difference reference index indicates the L1 short-term reference picture (Bross section 8.3.5 note output of the process are the RefIdXSymL0 and RefIdxSymL1 indicating the L0 and L1 symmetric motion vector difference reference indices)

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Bross further discloses:
deriving a third POC difference between a first L0 short term reference picture and a current picture (Bross section 8.3.5 note determining a POC difference between the current picture and each picture in RefPicList[0]) note section 7.4.6.1 on pg. 92 that up to 14 reference pictures may be in the reference picture list); and
deriving a fourth POC difference between a second L0 short term reference picture and the current picture (Bross section 8.3.5 note determining a POC difference between the current picture and each picture in RefPicList[0]) note section 7.4.6.1 on pg. 92 that up to 14 reference pictures may be in the reference picture list),
wherein the L0 reference picture list includes the first L0 short-term reference picture and the second L0 short-term reference picture (Bross section 8.3.5 note RefPicList[0][i] where [i] is an index into the list which may contain up to NumRefIdxActive[0]-1 references, also note section 7.4.6.1 on pg. 92 NumRefIdxActive[0]-1 may include up to 14 reference pictures and thus includes at least two, finally note section 8.3.2-8.3.3 reference picture lists RefPicList[0] and RefPicList[1] include short term reference pictures (STRP)),
wherein based on a comparison between the third POC difference and fourth POC difference, a reference index indicating the first L0 short-term reference picture is derived as the L0 symmetric motion vector difference reference index (Bross section 8.3.5 at the second ‘—’ indent, RefIdxSymL0 is set to -1, at the fourth ‘—’ indent the POC difference of the current RefPicList[0] entry is compared to the POC difference of the entry currently at RefIdxSymL0 and the lesser POC difference is selected as the new RefIdxSymL0, this comparison is made for each entry [i] (up to 14 entries) in the reference picture list and thus comparing at least a third and fourth POC difference). 

In regard to claim 7 refer to the statements made in the rejection of claim 6 above. Bross further discloses that based on the third POC difference being smaller than the fourth POC difference, the reference index indicating the first L0 short-term reference picture is derived as the L0 symmetric motion vector difference reference index (Bross section 8.3.5 starting at the fourth ‘—’ indent note the reference index with the smallest POC difference to the current picture is selected as the symmetric motion vector difference reference index). 

Claims 8, 10-11 and 13-14 describe an encoding method substantially corresponding to the decoding method of claims 1-2, 4, and 6-8 above. Refer to the statements made in regard to claims 1-2, 4 and 6-8 for the rejection of claims 8, 10-11 and 13-14 which will not be repeated here for brevity. In particular regard to claim 8, Kar further discloses encoding (Kar. Fig. 2).

In regard to claim 15 Kar discloses a transmission method of data for an image comprising:
obtaining a bitstream for the image, wherein the bitstream is generated based on constructing motion vector predictor candidate lists of a current block (Kar Fig. 3 and par 95 note receiving encoded video data from video data memory 68, also note par. 93 motion vector based inter coding and intra coding information further note pars 104-105 not constructing candidate lists for merge and AMVP inter prediction modes);),
determining motion vector predictors of the current block based on the motion vector predictor candidate lists (Kar par. 105 note deriving motion vectors using selected candidates from the candidate list),
generating selection information indicating the motion vector predictors among the motion vector predictor candidate lists (Kar. par. 105 note merge index and MVP index for selecting a motion vector predictor from a candidate list),
determining motion vector differences for the current block based on the motion vector predictors (Kar pars 102-106 not determining motion vector difference values),
wherein the reference picture lists including an L0 reference picture list and an L1 reference picture list (Kar par. 83 note reference picture lists L0 and L1, also note par. 105 note using reference pictures of the selected merge candidates, or the L0 and L1 reference pictures at the explicitly signaled reference indices under AMVP mode), 
generating predicted samples based on the motion vectors, and the symmetric motion vector difference references (Kar. pars 91-92 and 168-178 note enforcing symmetric motion vector differences also note par. 106 determining references and par. 123 note generating samples using symmetric motion vectors generated based on the POC to the selected references,
generating residual information based on the predicted samples (Kar Fig. 2 and par. 88 note generating quantized residual transform coefficients at the output of block 54) and
encoding image information including the residual information and prediction related information including the selection information and information on the motion vector difference (Kar Fig. 2 and pars 83-84 and 88 note encoding of residual and inter mode information, further note pars. 105-106 inter mode information includes candidate list indices and motion vector difference information); and
transmitting the data comprising the bitstream (Kar Fig. 2 and par. 89 note encoded bitstream may be transmitted to another device),
wherein bi-prediction is applied to the current block (Kar par 123 note bi-lateral matching applied to bi-predicted blocks)
wherein the motion vector differences include an L0 motion vector difference for an L0 prediction and an L1 motion vector difference for an L1 prediction (Kar. pars 168-178 note L0 and L1 motion vector differences)
Kar discloses determining reference pictures for L0 and L1 prediction of symmetric motion vector differences (Kar pars 168-178 note references at L1 POC and L0 POC). It is noted that Kar does not explicitly disclose deriving symmetric motion vector difference reference indices based on the POC. However, Bross discloses: 
determining whether an L0 reference picture in the list is a short-term reference picture (Bross section 8.3.2-8.3.3 note reference picture lists RefPicList[0] includes reference pictures marked to identify them as short term reference pictures (STRP));
determining whether an L1 reference picture in the L1 reference picture list is a short term reference picture determining whether an L0 reference picture in the list is a short-term reference picture (Bross section 8.3.2-8.3.3 note reference picture lists RefPicList[0] includes reference pictures marked to identify them as short term reference pictures (STRP));
deriving an L0 symmetric motion vector difference reference index (Bross section 8.3.5 note selecting L0 references with the smallest POC differences to obtain a reference index);
deriving an L1 symmetric motion vector difference reference index (Bross section 8.3.5 note selecting L0 references with the smallest POC differences to obtain a reference index);
wherein the L0 symmetric motion vector difference reference index is derived based on the first POC difference and a determination that the L0 reference picture in the L0 reference picture list is the short-term reference picture (Bross section 8.3.2-8.3.5 note section 8.3.5 L0 symmetric motion vector difference reference indices are selected based on DiffPicOrderCnt which is a POC difference, also note section 8.3.3 derivation of the POC differs for STRP and long term reference pictures (LTRP), hence the POC difference and the symmetric motion vector difference reference index are derived ‘based’ on the determination that the reference is an STRP), and
wherein the L1 symmetric motion vector difference reference index is derived based on the second POC difference and a determination that the L1 reference picture in the L1 reference picture list is the short-term reference picture (Bross section 8.3.2-8.3.5 note section 8.3.5 L0 symmetric motion vector difference reference indices are selected based on DiffPicOrderCnt which is a POC difference, also note section 8.3.3 derivation of the POC differs for STRP and long term reference pictures (LTRP), hence the POC difference and the symmetric motion vector difference reference index are derived ‘based’ on the determination that the reference is an STRP). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of deriving symmetric motion vector difference reference indices as taught by Bross in the invention of Kar in order to gain the advantage of determining reference pictures for symmetric motion vector difference constraints without signaling a reference picture index as suggested by Bross (Bross 8.3.5 note L0 and L1 reference pictures determined without signaling  reference picture index information).
As noted above Kar in view of Bross discloses deriving symmetric motion vector difference reference indices “based on” determining that the reference picture is a short term reference type. However, even assuming, arguendo, that Kar in view of Bross failed to disclose this limitation, the claim limitation would still be obvious in further view of Lim. The symmetric motion vector difference operation of Kar and Bross predicts one of the L0 or L1 motion vector by scaling the other of the L0 or L1 motion vector based on POC differences and prediction directions (Kar pars 168-178 note pars 169-170, and 172-177).  Lim teaches that motion vectors referring to long term reference pictures should be excluded from motion vector scaling operations (Lim Fig. 9 and pars. 197-202 note steps S914-918 and pars 199-200 POC based scaling operations are not performed for motion vectors with certain reference picture types such as long term reference picture types as noted in par. 202). 
It is therefore, further considered obvious that one of ordinary skill in the art would recognize the advantage of excluding reference pictures determined to be long term reference pictures the from symmetric motion vector difference processing of Kar and using only short term reference pictures, in order to prevent the use of inaccurate motion vectors resulting from scaling with large POC differences as suggested by Lim (Lim par. 183).

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar in view of Bross as applied to claims 2 above, and further in view of “CE4-related: Simplified symmetric MVD based on CE4.4.3” (hereafter Luo, provided by applicant).
Kar discloses that the scaled L0 and L1 symmetric motion vector differences are equal. It is noted that neither Kar nor Bross disclose that the absolute values of motion vector differences are equal. However, Luo teaches simplified symmetric motion vector differences wherein the absolute value of the L1 motion vector difference is equal to the L0 motion vector difference and a sign of the L1 motion vector difference is different than that of the L0 motion vector difference  (Luo section 1 note MVD1 is set equal to -MVD0 hence the absolute value of MVD1 is the same as that of MVD0 and the sign is different). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of setting the L1 motion vector difference to have the an equal absolute value to that of the L0 motion vector difference as suggested by Luo, in the invention of Kar in view of Bross in order to gain the advantage of simplified symmetric motion vector differences as suggested by Luo (Luo Abstract).

Claims 5, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar in view of Bross as applied to claims 4 above, and further in view of “Symmetrical mode for bi-prediction” (hereafter Chen, provided by applicant).
Bross discloses using the L0 and L1 references with the smallest POC difference to the current frame, which could result in the same POC difference for the first and second POC difference (Bross section 8.3.5). However neither Kar nor Bross explicitly disclose that the first POC of the L0 reference is equal to the second POC of the L1 reference. However, Chen discloses selecting a reference index for an L1 reference to have a POC difference as that is equal to that of the L0 reference (Chen section 2 note using a reference picture in list 1 that is mirrored with the reference picture of list 0). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of selecting a L1 reference with an equal POC difference to that that of the L0 reference as suggested by Chen in the invention of Kar in view of Bross in order to allow for prediction using a linear motion model as taught by Chen (Chen Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160330472 A1	HAN; Jong Ki et al.
US 20150085927 A1	Sjoberg; Rickard et al.
US 20140064374 A1	Xiu; Xiaoyu et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-39823928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423